DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 6-7, filed 1/27/2021, with respect to amended claims 1, 7 and 12 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1-2 and 6-16 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed electrode component, electrode assembly and rechargeable battery are novel over the closest prior art – Shigeo (JPH10255754A – Foreign copy and machine translation on record) and Kim (US 2009/0111011 A1).
Regarding Claims 1, 7 and 12, Shigeo discloses all features of the claimed electrode component, electrode assembly and rechargeable battery, except the claimed reinforcement structure.  In particular, Shigeo teaches the reinforcement structure may be a rivet cold-welded to both sides of the conductive layer, but fails to teach or suggest wherein the reinforcement structure is an insulating plastic structure (i.e., the rivet is an insulating plastic structure) [pars. 0014-15].  Kim, from the same field of endeavor, discloses a conductive structure (electrode tab 24) joined to the second portion (i.e., non-coating portion 23) of an electrode body (electrode plate 20) by way of welding and completely surrounded by a protection member 25 formed of an insulating polymer resin (i.e., thermal-resistant polymer resin to prevent short circuit by protecting the junction) [Kim – pars. 0029-34; Figs. 1-2A-2C].  However, paragraphs [0046]-[0049] of the pre-grant publication of the instant application disclose that the reinforcement .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724